DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Brian Parke (Reg No. 59,226) on February 8, 2022. 
The application has been amended as follows:
	IN THE CLAIMS:
1.	(Currently amended)	A method to adjust volume, the method comprising:
obtaining, from a communication port of a first device, an audio signal during a communication session between the first device and a second device; 
obtaining, from a microphone of the first device, a second audio signal different than the audio signal, wherein the audio signal includes an echo of the second audio signal directed by the first device to the second device during the communication session; 
comparing the audio signal and the second audio signal;
in response to the comparison of the audio signal and the second audio signal, adjusting, at the first device, a volume level of the audio signal and a volume level of the echo included in the audio signal so that the volume level of the audio signal and the echo is a particular volume level above a noise floor of the audio signal; and
after adjusting the volume level, directing the adjusted audio signal and the adjusting echo[[ ]]from the first device to a remote transcription system configured to generate text based on words within audio.

2.	(Original)	The method of claim 1, wherein adjusting the volume level of the audio signal includes increasing the volume level of the audio signal to the particular volume level.



4.	(Cancelled)	

5.	(Cancelled)	

6.	(Previously presented)	The method of claim 1, wherein the volume level of the audio signal is adjusted in response to the comparison of the audio signal and the second audio signal indicating a correlation between the audio signal and the second audio signal.

7.	(Previously presented)	The method of claim 1, further comprising in response to the comparison of the audio signal and the second audio signal indicating a correlation between the audio signal and the second audio signal, filtering the audio signal before adjusting the volume level of the audio signal.

8.	(Original)	The method of claim 1, wherein the particular volume level is a volume level audible by a human.

9.	(Cancelled)

10.	(Original)	The method of claim 1, wherein the first device does not receive transcriptions from the remote transcription system for the audio signal with the adjusted volume level.

11.	(Original)	At least one non-transitory computer-readable media configured to store one or more instructions that in response to being executed by at least one computing system cause performance of the method of claim 1.

12.	(Previously presented)	A device comprising:
one or more processors; and
one or more non-transitory computer-readable mediums configured to store instructions that when executed by the processors cause or direct the device to perform operations, the operations comprising:
obtain an audio signal during a communication session with a remote device;
adjust a volume level of first portions of the audio signal so that the volume level is a particular volume level above a noise floor of the audio signal, the particular volume level being audible by a human; 

obtaining, at the device, transcriptions from the remote transcription system for second portions of the audio signal and not for the adjusted first portions of the audio signal.

13.	(Original)	The device of claim 12, wherein adjusting the volume level of the audio signal includes increasing the volume level of the audio signal to the particular volume level.

14.	(Original)	The device of claim 12, wherein adjusting the volume level of the audio signal includes decreasing the volume level of the audio signal to the particular volume level.

15.	(Cancelled)

16.	(Original)	The device of claim 12, further comprising a speaker configured to audibly broadcast the audio signal.

17.	(Cancelled)

18.	(Original)	The device of claim 12, further comprising a microphone configured to capture audio to generate a second audio signal directed to the remote device during the communication session, wherein the audio signal includes an echo of the second audio signal.

19.	(Original)	The device of claim 18, wherein the operations further comprise compare the audio signal and the second audio signal, wherein the volume level of the audio signal is adjusted in response to the comparison of the audio signal and the second audio signal.

20.	(Original)	The device of claim 19, wherein the volume level of the audio signal is adjusted in response to the comparison of the audio signal and the second audio signal indicating a correlation between the audio signal and the second audio signal.

21.	(Previously presented)	A method to adjust volume, the method comprising:
obtaining, at a first device, an audio signal that originates at a second device, the audio signal including an echo of a second audio signal transmitted by the first device to the second device; 

after adjusting the volume level, directing the adjusted audio signal with the echo at the particular volume level from the first device to a remote transcription system configured to generate text based on words within audio.

22.	(Previously presented)	The method of claim 21, wherein adjusting the volume level of the audio signal includes increasing the volume level of the audio signal to the particular volume level.

23.	(Previously presented)	The method of claim 21, wherein adjusting the volume level of the audio signal includes decreasing the volume level of the audio signal to the particular volume level.

24.	(Previously presented)	The method of claim 21, wherein the particular volume level is a volume level audible by a human.


Reasons for Allowance
Claims 1-3, 6-8, 10-14, 16 and 18-24 are allowed.
The closest prior art US Patent No.  9,755,605 B1 to Li et al. discloses modify a volume control piecewise curve associated with an audio based in part on a noise floor in an environment (Fig. 8 and Fig. 9).
The following is an examiner’s statement of reasons for allowance: the applicant arguments/ Remarks filed on 12/15/2021 in conjunction with the remarks has been reviewed by the examiner in view of the prior art of record and it is agreed that the prior art of record does not teach the independent claims 1, 12 and 21.
Claims 2-3 and 6-11 are allowed as depending from claim 1.
Claims 13-14, 16 and 18-20 are allowed as depending from claim 12.
Claims 22-24 are allowed as depending from claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2653